Name: 79/1004/EEC: Council Decision of 23 November 1979 appointing an alternate member of the Advisory Committee on Social Security for Migrant Workers
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-12-04

 Avis juridique important|31979D100479/1004/EEC: Council Decision of 23 November 1979 appointing an alternate member of the Advisory Committee on Social Security for Migrant Workers Official Journal L 308 , 04/12/1979 P. 0024 - 0024****( 1 ) OJ NO L 149 , 5 . 7 . 1971 , P . 2 . COUNCIL DECISION OF 23 NOVEMBER 1979 APPOINTING AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON SOCIAL SECURITY FOR MIGRANT WORKERS ( 79/1004/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1408/71 OF 14 JUNE 1971 ON THE APPLICATION OF SOCIAL SECURITY SCHEMES TO EMPLOYED PERSONS AND THEIR FAMILIES MOVING WITHIN THE COMMUNITY ( 1 ), AND IN PARTICULAR ARTICLE 82 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 15 OCTOBER 1979 APPOINTING THE MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON SOCIAL SECURITY FOR MIGRANT WORKERS FOR THE PERIOD ENDING ON 14 OCTOBER 1981 , WHEREAS THE COUNCIL DECIDED ON THAT OCCASION TO APPOINT ONE PERSON TO FILL ONE ALTERNATE MEMBER ' S SEAT AVAILABLE TO A NATIONAL OF FRANCE IN THE EMPLOYER REPRESENTATIVES ' CATEGORY ; HAVING REGARD TO THE NOMINATION SUBMITTED ON 14 NOVEMBER 1979 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR PIERRE DE LAMER IS HEREBY APPOINTED AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON SOCIAL SECURITY FOR MIGRANT WORKERS FOR THE REMAINDER OF THE COMMITTEE ' S TERM OF OFFICE , WHICH RUNS UNTIL 14 OCTOBER 1981 . DONE AT BRUSSELS , 23 NOVEMBER 1979 . FOR THE COUNCIL THE PRESIDENT R . MAC SHARRY